DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claims 1-25 are pending.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 6-9, 16-21, 23, and 25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Galt et al., US Patent Pub. US 20070294121 A1 (hereinafter Galt).

Claim 1
Galt discloses a casting equipment monitoring system (Galt, Para [0047-52] - - A real time preventative maintenance system monitors molding/casting equipment.), comprising: an information collecting device that collects, in real time, data measured by equipment within casting equipment (Galt, Para [0047-52] - - A real time preventative maintenance system/”information collecting device” collects data measured by sensors/equipment within molding/casting equipment.); and a diagnostic device that compares, in real time, the collected data with a control value, and displays a diagnosis result if the diagnostic device determines that the collected data has deviated from the control value. (Galt, Para [0055], [0057] - - A comparator module/”diagnostic device” that compares the real time measurements/”collected data” with the real time threshold/control data and displays an alert/”diagnosis result” if the real time measurements/”collected data” has deviated from the real time threshold/control data.)

Claim 2
Galt discloses all the limitations of the base claims as outlined above.  
Galt further discloses the diagnostic device, if the collected data has deviated from the control value, further transmits an instruction to the equipment that has deviated from the control value. (Galt, Para [0055-57] - - A comparator module/”diagnostic device” that compares the real time measurements/”collected data” with the real time threshold/control data and transmits instructions to the affected equipment if the real time measurements/”collected data” has deviated from the real time threshold/control data.)

Claim 3
Galt discloses all the limitations of the base claims as outlined above.  
Galt further discloses the instruction includes content for changing a setting condition in the equipment that has deviated from the control value. (Galt, Para [0055-57] - - A comparator module/”diagnostic device” that compares the real time measurements/”collected data” with the real time threshold/control data and transmits instructions to the affected equipment to throttle performance/”changing a setting condition” if the real time measurements/”collected data” has deviated from the real time threshold/control data.)

Claim 6
Galt discloses all the limitations of the base claims as outlined above.  
Galt further discloses the diagnostic device, when displaying the diagnosis result, provides location information of the equipment that has deviated from the control value. (Galt, Para [0064], [0075] - - Location information includes the location of the molding/casting equipment with real time measurements/”collected data” that have deviated from the real time threshold/control data.)

Claim 7
Galt discloses all the limitations of the base claims as outlined above.  
Galt further discloses the location information further includes location information of the casting equipment. (Galt, Para [0085] - - Location information includes the location of the molding/casting equipment.)

Claim 8

Galt further discloses the equipment is a molding machine. (Galt, Para [0029], [0043] - - The equipment is a molding machine.)

Claim 9
Galt discloses a casting equipment monitoring system (Galt, Para [0047-52] - - A real time preventative maintenance system monitors molding/casting equipment.), comprising: an information collecting device that collects, in real time, data measured by equipment within casting equipment (Galt, Para [0047-52] - - A real time preventative maintenance system/”information collecting device” collects data measured by sensors/equipment within molding/casting equipment.); a diagnostic device that compares, in real time, the collected data with a control value, and transmits a diagnosis result if the diagnostic device determines that the collected data has deviated from the control value; and a diagnosis result reception device that receives and displays the diagnosis result. (Galt, Para [0055], [0057] - - A comparator module/”diagnostic device” that compares the real time measurements/”collected data” with the real time threshold/control data and transmits the alert/”diagnosis result” to a display/”diagnosis result reception device” if the real time measurements/”collected data” has deviated from the real time threshold/control data.)

Claim 16
Galt discloses all the limitations of the base claims as outlined above.  
Galt further discloses the diagnosis result reception device, when displaying the diagnosis result, provides location information of the equipment that has deviated from the control value. (Galt, Para [0064], [0075] - - Location information includes the location of the molding/casting equipment with real time measurements/”collected data” that have deviated from the real time threshold/control data.)

Claim 17
Galt discloses all the limitations of the base claims as outlined above.  
Galt further discloses the equipment is a molding machine. (Galt, Para [0029], [0043] - - The equipment is a molding machine.)

Claim 18
Galt discloses a casting equipment monitoring method (Galt, Para [0047-52] - - A real time preventative maintenance system monitors molding/casting equipment.), comprising: collecting, in real time, data measured by equipment within casting equipment (Galt, Para [0047-52] - - A real time preventative maintenance system/”information collecting device” collects data measured by sensors/equipment within molding/casting equipment.); and comparing, in real time, the collected data with a control value, and displaying a diagnosis result upon determining that the collected data has deviated from the control value. (Galt, Para [0055], [0057] - - A comparator module/”diagnostic device” that compares the real time measurements/”collected data” with the real time threshold/control data and displays an alert/”diagnosis result” if the real time measurements/”collected data” has deviated from the real time threshold/control data.)

Claim 19
Galt discloses all the limitations of the base claims as outlined above.  
Galt further discloses an instruction is transmitted to the equipment that has deviated from the control value. (Galt, Para [0055-57] - - A comparator module/”diagnostic device” that compares the real time measurements/”collected data” with the real time threshold/control data and transmits 

Claim 20
Galt discloses all the limitations of the base claims as outlined above.  
Galt further discloses when displaying the diagnosis result, location information of the equipment that has deviated from the control value is provided. (Galt, Para [0064], [0075] - - Location information includes the location of the molding/casting equipment with real time measurements/”collected data” that have deviated from the real time threshold/control data.)

Claim 21
Galt discloses a casting equipment monitoring method (Galt, Para [0047-52] - - A real time preventative maintenance system monitors molding/casting equipment.), comprising: collecting, in real time, data measured by equipment within casting equipment (Galt, Para [0047-52] - - A real time preventative maintenance system/”information collecting device” collects data measured by sensors/equipment within molding/casting equipment.); a diagnostic device comparing, in real time, the collected data with a control value, and transmitting a diagnosis result to a diagnosis result reception device if the diagnostic device determines that the collected data has deviated from the control value; and the diagnosis result reception device receiving and displaying the diagnosis result. (Galt, Para [0055], [0057] - - A comparator module/”diagnostic device” that compares the real time measurements/”collected data” with the real time threshold/control data and transmits the alert/”diagnosis result” to a display/”diagnosis result reception device” if the real time measurements/”collected data” has deviated from the real time threshold/control data.)

Claim 23
Galt discloses all the limitations of the base claims as outlined above.  
Galt further discloses the data is also collected if the equipment has failed. (Galt, Para [0061] - - Data is collected if equipment failure occurs.)

Claim 25
Galt discloses all the limitations of the base claims as outlined above.  
Galt further discloses the diagnosis result reception device, when displaying the diagnosis result, provides location information of the equipment that has deviated from the control value. (Galt, Para [0064], [0075] - - Location information includes the location of the molding/casting equipment with real time measurements/”collected data” that have deviated from the real time threshold/control data.)


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 5, 10-11, 14-15, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Galt et al., US Patent Pub. US 20070294121 A1 (hereinafter Galt) as applied to Claims 1-3, 6-9, 16-21, 23, and 25 above, and in view of Armstrong et al., US Patent Pub. US 20060229848 A1 (hereinafter Armstrong).

Claim 5
Galt discloses all the limitations of the base claims as outlined above.  
But Galt fails to specify the diagnostic device further periodically generates a report based on the collected data.
However Armstrong teaches the diagnostic device further periodically generates a report based on the collected data. (Armstrong, Para [0033], [0037] - - Periodically generates composite indices/report based on collected data.)
Galt and Armstrong are analogous art because they are from the same field of endeavor.  They relate to process control systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the above process control system, as taught by Galt, and incorporating periodically generating composite indices based on collected data, as taught by Armstrong.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide more complete and understandable information by periodically generating composite indices based on collected data, as suggested by Armstrong (Para [0033]).

Claim 10
Galt discloses all the limitations of the base claims as outlined above.  
the diagnostic device transmits the instruction to the equipment that has deviated from the control value. (Galt, Para [0055-57] - - A comparator module/”diagnostic device” that compares the real time measurements/”collected data” with the real time threshold/control data and transmits instructions to the affected equipment if the real time measurements/”collected data” has deviated from the real time threshold/control data.)
But Galt fails to specify the diagnosis result reception device transmits an instruction to the diagnostic device.
However Armstrong teaches the diagnosis result reception device transmits an instruction to the diagnostic device. (Armstrong, Para [0023] - - Instructions are input at the operator interface/”diagnosis result reception device” and transmitted to a controller/”diagnostic device” to control equipment.)
Galt and Armstrong are analogous art because they are from the same field of endeavor.  They relate to process control systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the above process control system, as taught by Galt, and incorporating instructions input at the operator interface and transmitted to a controller, as taught by Armstrong.  
One of ordinary skill in the art would have been motivated to do this modification in order to enable an operator to perform modifications of a process by way of instructions input at the operator interface and transmitted to a controller, as suggested by Armstrong (Para [0003]).

Claim 11
The combination of Galt and Armstrong teaches all the limitations of the base claims as outlined above.  
the instruction includes content for changing a setting condition in the equipment that has deviated from the control value. (Galt, Para [0055-57] - - A comparator module/”diagnostic device” that compares the real time measurements/”collected data” with the real time threshold/control data and transmits instructions to the affected equipment to throttle performance/”changing a setting condition” if the real time measurements/”collected data” has deviated from the real time threshold/control data.)

Claim 14
Galt discloses all the limitations of the base claims as outlined above.  
But Galt fails to specify the diagnosis result reception device changes a color of the diagnosis result with respect to other display content and displays the diagnosis result.
However Armstrong teaches the diagnosis result reception device changes a color of the diagnosis result with respect to other display content and displays the diagnosis result. (Armstrong, Para [0061-62] - - A display/”diagnosis result reception device” changes the color of critical data/”diagnosis result” presented based on the degree of criticality with respect to other display content.)
Galt and Armstrong are analogous art because they are from the same field of endeavor.  They relate to process control systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the above process control system, as taught by Galt, and incorporating a display changing the color of critical data, as taught by Armstrong.  
One of ordinary skill in the art would have been motivated to do this modification in order to enable a user to quickly ascertain the criticality of data by the display changing the color of critical data, as suggested by Armstrong (Para [0062]).

Claim 15
Galt discloses all the limitations of the base claims as outlined above.  
But Galt fails to specify the diagnostic device further periodically generates a report based on the collected data and transmits the report to the diagnosis result reception device.
However Armstrong teaches the diagnostic device further periodically generates a report based on the collected data and transmits the report to the diagnosis result reception device. (Armstrong, Para [0033], [0037], [0057] - - Periodically generates composite indices/report based on collected data and transmits the report to a user’s device/”diagnosis result reception device”.)
Galt and Armstrong are analogous art because they are from the same field of endeavor.  They relate to process control systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the above process control system, as taught by Galt, and incorporating periodically generating composite indices based on collected data and transmitting to a user device, as taught by Armstrong.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide more complete and understandable information by periodically generating composite indices based on collected data and transmitting to a user device, as suggested by Armstrong (Para [0033]).

Claim 22
Galt discloses all the limitations of the base claims as outlined above.  
Galt further teaches the diagnostic device transmits the instruction to the equipment that has deviated from the control value. (Galt, Para [0055-57] - - A comparator module/”diagnostic device” that compares the real time measurements/”collected data” with the real time threshold/control data and 
But Galt fails to specify the diagnosis result reception device transmits an instruction to the diagnostic device.
However Armstrong teaches the diagnosis result reception device transmits an instruction to the diagnostic device. (Armstrong, Para [0023] - - Instructions are input at the operator interface/”diagnosis result reception device” and transmitted to a controller/”diagnostic device” to control equipment.)
Galt and Armstrong are analogous art because they are from the same field of endeavor.  They relate to process control systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the above process control system, as taught by Galt, and incorporating instructions input at the operator interface and transmitted to a controller, as taught by Armstrong.  
One of ordinary skill in the art would have been motivated to do this modification in order to enable an operator to perform modifications of a process by way of instructions input at the operator interface and transmitted to a controller, as suggested by Armstrong (Para [0003]).


Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Galt et al., US Patent Pub. US 20070294121 A1 (hereinafter Galt) as applied to Claims 1-3, 6-9, 16-21, 23, and 25 above, and in view of Oda et al., WIPO Patent Pub WO2005070593A1 (hereinafter Oda).

Claim 4

But Galt fails to specify the instruction includes content for stopping the equipment that has deviated from the control value.
However Oda teaches the instruction includes content for stopping the equipment that has deviated from the control value. (Oda, Para [0032] - - A forging condition setting device sends a stop instruction to stop equipment from operating if it has deviated from non-defective temperature range/”control value”.)
Galt and Oda are analogous art because they are from the same field of endeavor.  They relate to molding systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the above molding system, as taught by Galt, and incorporating the stop instruction to stop equipment from operating if it has deviated from non-defective temperature range, as taught by Oda.  
One of ordinary skill in the art would have been motivated to do this modification in order to prevent a defective product being forged by a stop instruction to stop equipment from operating if it has deviated from non-defective temperature range, as suggested by Oda (Para [0032]).

Claim 13
Galt discloses all the limitations of the base claims as outlined above.  
But Galt fails to specify transmission and reception between the diagnostic device and the diagnosis result reception device is performed by email.
However Armstrong teaches transmission and reception between the devices is performed by email. (Armstrong, Para [0057] - - Sending a device failure alert between devices via email.)

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the above process control system, as taught by Galt, and incorporating sending a device failure alert between devices via email, as taught by Armstrong.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide time critical notification to a user by sending a device failure alert between devices via email, as suggested by Armstrong (Para [0057]).


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Galt et al., US Patent Pub. US 20070294121 A1 (hereinafter Galt) as applied to Claims 1-3, 6-9, 16-21, 23, and 25 above, in view of Armstrong et al., US Patent Pub. US 20060229848 A1 (hereinafter Armstrong), and in further view of Oda et al., WIPO Patent Pub WO2005070593A1 (hereinafter Oda).

Claim 12
The combination of Galt and Armstrong teaches all the limitations of the base claims as outlined above.  
The combination of Galt and Armstrong further teaches the instruction includes content for stopping the equipment that has deviated from the control value.
However Oda teaches the instruction includes content for stopping the equipment that has deviated from the control value. (Oda, Para [0032] - - A forging condition setting device sends a stop instruction to stop equipment from operating if it has deviated from non-defective temperature range/”control value”.)

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above process control system, as taught by Galt and Armstrong, and further incorporating the stop instruction to stop equipment from operating if it has deviated from non-defective temperature range, as taught by Oda.  
One of ordinary skill in the art would have been motivated to do this modification in order to prevent a defective product being forged by a stop instruction to stop equipment from operating if it has deviated from non-defective temperature range, as suggested by Oda (Para [0032]).


Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Galt et al., US Patent Pub. US 20070294121 A1 (hereinafter Galt) as applied to Claims 1-3, 6-9, 16-21, 23, and 25 above, and in view of Rumi et al., US Patent Pub. US 20060224434 A1 (hereinafter Rumi).
Claim 24
Galt discloses all the limitations of the base claims as outlined above.  
But Galt fails to specify the data is also collected if the equipment has failed due to human error, or if trouble has occurred in the equipment due to human error.
However Rumi teaches the data is also collected if the equipment has failed due to human error, or if trouble has occurred in the equipment due to human error. (Rumi, Para [0093] - - Collecting failure data including if the cause is a human issue/error.)
Galt and Rumi are analogous art because they are from the same field of endeavor.  They relate to process control systems.

One of ordinary skill in the art would have been motivated to do this modification in order to provide the ability to zero in on the cause of a failure instead of the symptoms by collecting failure data including if the cause is a human issue, as suggested by Rumi (Para [0093]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Matsubayashi et al., US Patent Pub. US 20130147078 A1 relates to claims 1-3 and 6-8 regarding molding machine control systems, real time data collection, and feedback control.
Hirata et al., US Patent Pub. US 20050279483 A1 relates to claims 1-3, 6, 8-9, 16-19, 21, and 23 regarding molding machine control systems, real time data collection, and display of deviation information.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E OGG whose telephone number is (469) 295-9163.  The examiner can normally be reached on Mon - Thurs 7:30 am - 5:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID EARL OGG/
Examiner, Art Unit 2119

/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119